         Case 1:18-cr-00834-PAE Document 438 Filed 03/24/20 Page 1 of 3
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 24, 2020

BY ECF

Honorable Paul A. Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:     United States v. Daniel Hernandez, S5 18 Cr. 834 (PAE)

Dear Judge Engelmayer:

        The Government writes in response to defendant Daniel Hernandez’s (the “defendant” or
“Hernandez”) March 22, 2020 submission requesting early release in light of the COVID-19
outbreak. (ECF No. 437.) For the reasons set forth below, the Government opposes the
defendant’s request. First, given the procedural posture of the defendant’s request, the
Government is unaware of any authority that would allow the Court to release the defendant,
temporarily or otherwise. Second, although the defendant’s medical condition makes him an at-
risk individual with respect to the COVID-19 virus, the facility where the defendant is housed has
been treating his condition and has a plan in place to separate and treat inmates suspected of
contracting the virus.

       I. Authority to Release the Defendant

        First, the Government is unaware of any authority that would permit the Court to order the
temporary release of the defendant pending the result of the COVID-19 outbreak. Title 18, United
States Code, Section 3582(b) provides that a judgment of conviction that includes a sentence of
imprisonment constitutes a final judgment for all other purposes, with certain exceptions. Those
exceptions include sentences (1) modified pursuant to Section 3582(c); (2) corrected pursuant to
Rule 35 of the Federal Rules of Criminal Procedure; or (3) appealed or modified pursuant to
Section 3742. The Court may modify a sentence pursuant to Section 3582(c) only “upon motion
of the Director of the Bureau of Prisons, or upon motion of the defendant after the defendant has
fully exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by the
warden of the defendant’s facility, whichever is earlier . . . .” 18 U.S.C. § 3582(c)(1)(A). 1



1
 It does not appear that the defendant has sought relief from the Bureau of Prisons pursuant to 18
U.S.C. § 3582(c)(1), nor has he exhausted his administrative rights. It also does not appear that
Case 1:18-cr-00834-PAE Document 438 Filed 03/24/20 Page 2 of 3
        Case 1:18-cr-00834-PAE Document 438 Filed 03/24/20 Page 3 of 3
                                                                                     Page 3


       III. Conclusion

       Accordingly, because the Government is unaware of any authority that would permit the
Court to temporarily release the defendant pending the result of the COVID-19 outbreak, and
because the facility has been managing the defendant’s asthma condition, the Government
opposes the defendant’s request for early release.


                                                  Respectfully submitted,

                                                  GEOFFREY S. BERMAN
                                                  United States Attorney


                                              by: s/
                                                 Michael D. Longyear
                                                 Jonathan E. Rebold
                                                 Jacob Warren
                                                 Assistant United States Attorneys
                                                 (212) 637-2223 / 2512 / 2264

cc: Lance Lazzaro, Esq. (by ECF and e-mail)
    Dawn Florio, Esq. (by ECF and e-mail)
